DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 21 and 32 recite the limitation, “an optically bonded display assembly is formed without a frame body located between the first substrate and the second substrate” and “without a frame member therebetween” respectively, which appears to constitute new matter based upon the specific exclusion of the frame body.  While applicant’s specification provides support for an optically bonded display assembly “consisting of” the fill material, the first and second substrates, and a dam material or a frame located therebetween (US PGPub 2016/0159061, paragraph 118-119) or as argued 
Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 29 recites the limitation, “without the use of a non-liquid object between the first substrate and the second substrate”, which appears to constitute new matter based upon the specific exclusion of a non-liquid object.  While applicant’s specification provides support for an optically bonded display assembly “consisting of” the fill material, the first and second substrate, and a dam material or a frame located therebetween (US PGPub 2016/0159061, paragraph 118-119) or as argued by applicant, “consisting of” the fill material and first and second substrates (figure 31-33), applicant’s specification does not appear to support the concept or the specific exclusion of a “non-liquid object”, as the specification discloses as suitable embodiments both the UV-polymerized dam and the alternative frame body located between the first substrate and the second substrate.  Furthermore, the examiner notes that the concept of a “non-liquid object” and the associated lack of its “use” is not disclosed or even contemplated by applicant’s specification, where such broad language reads on any literal “non-liquid object”, such as for example spacers, circuitry, dried paint, partially polymerized adhesive and/or liquid crystal, etc. and can even broadly read on the air (a gas and therefore a non-liquid) at the adhesive/air interface (the resulting surface tension effects controlling the spread of the adhesive) or on (hydrophobic/hydrophilic/modified etc.) portions of the first and second substrates (where the solid 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-23, 26, 27, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (US PGPub 2013/0168004 A1).
With regard to claim 21, Saito teaches a method of optical bonding a first and second substrate comprising dispensing a fill material across a surface of the first substrate (figure 4a, substrates 10 and 12, fill materials 18 and 14), moving at least one of the first substrate or the second substrate in at least a horizontal direction with respect to each other after the second substrate receives an amount of an adhesive on a side of the second substrate (paragraph 30), and contacting the second substrate with the first substrate until the second substrate is bonded to the first substrate (paragraph 31-32), wherein the adhesive on the second substrate contacts the fill material on the first substrate, prior to a contact between the second substrate and the fill material (paragraph 33, contacting first and second adhesive members), wherein a flow of the fill material between the first substrate and the second substrate is caused by the contacting, and as a function of the contacting, an optically bonded display assembly is 

With regard to claim 22, Saito teaches at least one of the first and second substrates are transparent (paragraph 47).

With regard to claim 23, Saito teaches the fill material is an optically clear adhesive (paragraph 47, line 15-17, paragraph 48-57).

With regard to claim 26, Saito teaches contacting the second substrate with the first substrate forces the fill material to create a capillary effect as the fill material flows across the surfaces of the first substrate (progression of method steps from figure 4a to 4b; paragraph 28, a liquid adhesive).

With regard to claim 27, Saito teaches the first and second substrate are each frameless substrates (Figure 4).

With regard to claim 32, Saito teaches a method of optical bonding of a first and second substrate comprising, dispensing a fill material across a surface of the first substrate (figure 4a, substrates 10 and 12, fill materials 18 and 14), moving at least one of the first substrate or the second substrate in at least a horizontal direction with respect to each other after the second substrate receives an amount of an adhesive on a side of the second substrate (paragraph 30), and contacting the second substrate with the first substrate until the second substrate is bonded to the first substrate, wherein the adhesive on the second substrate contacts the fill material on the first substrate, prior to contact between the second substrate and the fill material (paragraph 33, contacting first and second adhesive .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (US PGPub 2013/0168004 A1), as applied for claim 21 above, and in further view of Naraba (JP 20019/00851 A, with US PGPub 2010/0197187 A1 used for purposes of translation) and Hashizume (US PGPub 2006/0201617 A1).
With regard to claim 24, Saito does not explicitly disclose the presence of a dam material or the method associated therewith.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the dam material and associated steps of Naraba into the bonding method of Saito.  The rationale to do so would have been the motivation provided by the teaching of Naraba, that to include such a dam material and its associate method predictably results in the ability to prevent overrun if the fill material from the edge of the display (paragraph 9), and that performing such method steps predictably results in the successful alignment of the substrate (paragraph 13) and complete curing of the resin (paragraph 81).
Saito in view of Naraba does not explicitly disclose treating the surface of the first substrate with a treatment head prior to dispensing fill material onto the surface of the first substrate.
Hashizume teaches treating the surface of the substrates with plasma prior to dispensing a fill material onto the substrate (paragraph 245).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a plasma treatment on the substrate surface as in the teaching of Hashizume.  The rationale to do so would have been the motivation provided by the teaching of Hashizume, that to perform such a treatment predictably results in the preparation of the surfaces for bonding and specifically results in the removal of impurities and substances from the substrate surfaces (paragraph 245).

With regard to claim 25, Saito does not disclose the features associated with a dam material.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include gaps in the dam material as in the teaching of Naraba.  The rationale to do so would have been the motivation provided by the teaching of Naraba, that to include such gaps predictably results in the ability to spread the fill material within the dam boundaries without the entrapment of air pockets (paragraph 17)

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
With regard to applicant’s argument that the specification provides support for the language “non-liquid object”, the examiner respectfully disagrees, as outlined in the rejection of claims 39-31 under 35 USC 112(1) above.
As a aside, the examiner uses the reference Saito (US PGPub 2013/0168004 A1), with an effective filing date of 8/22/2011.  While applicant’s invention claims priority as a CIP to Application 13/009385 having a filing date of 1/19/2011, the examiner notes that this application does not contain the invention currently claimed by applicant (pertaining to figures 31-33) as the content of Application 13/009385 ends at figure 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746